Citation Nr: 0307406	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  00-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This case was 
previously before the Board in March 2001.  At that time, the 
Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.


FINDINGS OF FACT

1.  A January 1993 rating decision denied service connection 
for a psychiatric disorder.

2.  The evidence received since the January 1993 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's 
psychiatric claim.

3.  A June 1991 Board decision denied service connection for 
a back disorder.

4.  The evidence received since the June 1991 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's back claim.

5.  An April 1994 rating decision denied service connection 
for a skin disorder.

6.  The evidence received since the April 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's skin 
claim.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2000).

2.  Evidence received since the January 1993 rating decision 
is not new and material, and the veteran's claim of service 
connection for a psychiatric disorder, to include PTSD, is 
not reopened.  38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. 
§ 3.156(a) (2002).

3.  The June 1991 Board decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7104 (West 
2000).

4.  Evidence received since the June 1991 Board decision is 
not new and material, and the veteran's claim of service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2000); 38 C.F.R. § 3.156(a) (2002).

5.  The April 1994 rating decision denying service connection 
for a skin disorder is final.  38 U.S.C.A. § 7105 (West 
2000).

6.  Evidence received since the April 1994 rating decision is 
not new and material, and the veteran's claim of service 
connection for a skin disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2000); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a VA 
benefit.  The Board finds that the RO decisions, 
correspondence, and Board remand provided to the veteran in 
this case have notified him of regulations pertinent to 
reopening service connection claims, informed him of the 
reasons for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  Further, the Board notes that the 
claims file contains relevant service, private, and VA 
medical records.  The veteran has not referenced any existing 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims, and in a June 2001 
letter the veteran was notified of the evidence he could 
submit and the evidence that VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (May 1999), the 
earlier version of the law remains applicable in this case.

In the November 1999 rating decision on appeal, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's service connection claims.  The Board, 
however, must make its own determination as to whether new 
and material evidence has been presented to reopen the 
claims.  See Barnett v. Brown, 83 F.3d 1380 (1996).

I.  Psychiatric Disorder

The veteran's claim of service connection for a psychiatric 
disorder (to include PTSD) was most recently denied in an 
unappealed January 1993 (confirmed) rating decision.

At the time of the January 1993 rating decision, the evidence 
consisted of service medical records, private medial records, 
and a VA psychiatric examination.  The report of medical 
history portion of the veteran's July 1965 entrance and 
September 1967 separation examinations indicate that the 
veteran said he experienced nervous troubles.  The veteran's 
remaining service medical records, including his September 
1967 separation examination, are negative for any complaints 
or findings of a psychiatric disorder.

Private records beginning in 1989 reflect that the veteran 
sought treatment for psychiatric problems.  Diagnoses from 
the private and VA medical records included adjustment 
disorder and generalized anxiety disorder.  None of the 
records related the veteran's psychiatric disorder to 
service.

The June 1991 Board decision and the January 1993 rating 
decision denied the veteran's claim on the basis that there 
was no evidence of "service-onset" of a psychiatric 
disorder.

The evidence added to the claims file since January 1993 
consists primarily of statements from the veteran and his 
wife and VA examinations and treatment records that reflect 
that the veteran suffers from a psychiatric disorder (most 
recently characterized as a depressive disorder).

The additional evidence submitted since the January 1993 
rating decision is not material, in that it does not bear 
directly and substantially upon the specific matter under 
consideration, i.e., it does not show that the veteran 
suffers from a psychiatric disorder that was incurred in or 
aggravated by his military service.  The veteran's statements 
simply reiterate his beliefs that his psychiatric problems 
are related to his service, and the VA examinations and 
treatment records simply show that the veteran is currently 
suffering from psychiatric problems.  However, such findings 
are neither new nor material, as such findings were 
previously of record.  The Board also notes that there is no 
diagnosis of PTSD in any of the records in the claims file.  
The December 9, 2002, psychiatric examiner essentially found 
that the veteran's psychiatric "disabilities and 
depression" were unrelated to service.

The Board concludes that the evidence submitted subsequent to 
the January 1993 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a).  No competent 
evidence has been submitted that links the veteran's 
psychiatric disorder to service.  Accordingly, the veteran's 
application to reopen his psychiatric claim must be denied.

II.  Back

The veteran's claim of entitlement to service connection for 
a back disorder was denied by a June 1991 Board decision.  

At the time of the June 1991 Board decision, the evidence 
consisted of March 1967 service medical records which 
indicated that the veteran sought treatment for low back 
strain on two occasions.  The veteran complained of back pain 
on the report of medical history portion of his September 
1967 service separation examination.  The remaining service 
medical records, to include his September 1967 service 
separation examination, are negative for any complaints or 
findings of a back disorder.

Medical records beginning in 1988 reflect a chronic back 
disorder, including VA X-ray findings of lumbar and cervical 
spine arthritis in May 1990.  None of the records related the 
veteran's back disorder to service.

The June 1991 Board decision denied the veteran's claim on 
the basis that there was no evidence of a chronic back 
disorder in service or within one year thereafter.

The evidence added to the claims file since June 1991 
consists primarily of the veteran's statements and VA 
examinations reflecting that the veteran suffers from chronic 
back problems.  The additional evidence submitted since the 
June 1991 Board decision is not material, in that it does not 
show that the veteran suffers from a back disorder that was 
incurred in or aggravated by his military service.  The Board 
also notes that the December 2002 VA examiner specifically 
indicated the veteran's current back problems were not 
related to his military service.  As such, the Board 
concludes that the evidence submitted subsequent to the June 
1991 Board decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and the veteran's 
application to reopen his back claim must be denied.

III.  Skin

The veteran's claim of entitlement to service connection for 
a skin disorder (to include as a result of exposure to Agent 
Orange) was denied by an April 1994 rating decision.

At the time of the April 1994 rating decision, the evidence 
consisted of service medical records and an April 1993 VA 
examination that reflected a diagnosis of recurrent 
dermatitis, by history.  The veteran's service medical 
records, to include his September 1967 service separation 
examination, are negative for any complaints or findings of 
skin disorder.

The April 1994 rating decision denied the veteran's claim on 
the basis that there was no evidence of a chronic skin 
disorder in service; the July 1994 statement of the case 
noted that chloracne (a disease associated with exposure to 
Agent Orange) had never been diagnosed.

The evidence added to the claims file since April 1994 
includes a May 1999 VA record showing treatment for a skin 
rash on the hands and a December 2002 VA skin disorders 
examination that essentially reflected no current skin 
disability.  The additional evidence submitted since April 
1994 is not material, in that it does not show that the 
veteran suffers from a skin disorder that was incurred in or 
aggravated by his military service (including exposure to 
Agent Orange).  As such, the Board concludes that the 
evidence submitted subsequent to the April 1994 rating 
decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and the veteran's application to reopen 
his skin claim must be denied.


ORDER


New and material evidence not having been submitted, the 
veteran's application to reopen the claims of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, a back disorder, and a skin disorder, is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

